Citation Nr: 0911589	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional compensation benefits for a spouse in the amount 
of $3,759.67, to include whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active military duty from June 1977 to 
July 1980 and from November 1980 to December 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO), which denied the Veteran's request for waiver 
for recovery of an overpayment of compensation benefits in 
the amount of $3,759.67.

In March 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In April 2008, the Board remanded the claim for additional 
development and readjudication. 


FINDINGS OF FACT

1.  The overpayment of additional compensation benefits for a 
spouse in the amount of $3,759.67 was not due to the 
Veteran's fraud, misrepresentation, or bad faith.

2.  The creation of the debt was due to fault on the part of 
the Veteran.

3.  Withholding of benefits or recovery did not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the Veteran.

4.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits did not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.


CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of 
additional compensation benefits for a spouse in the amount 
of $3,759.67 are not met; the debt was validly created.  38 
U.S.C.A. §§ 5107, 5110(f), 5112(b), 5302 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963, 1.965, 3.401, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, the Board notes that the Court has held 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims for waiver of recovery of overpayments.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In the circumstances of this case, there is no further duty 
to notify or to assist.  Notwithstanding this determination, 
the Veteran was provided with VCAA notice with respect to 
this appeal in September 2008.  In that letter, the Veteran 
was asked to provide updated financial status information.  
He did not respond to that request.  In this regard, the 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).



Validity of Debt

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of the debt is challenged, that issue must be 
developed before the issue of entitlement to a waiver of the 
debt can be considered.  See VAOPGCPREC 6-98 (April 24, 
1998).

In order for the Board to determine that the overpayment was 
properly created, it must be established that the Veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the Veteran erroneously being paid 
benefits.  

In a January 1996 rating decision, the RO granted entitlement 
to service connection for multiple disabilities and assigned 
a combined rating disability of 30 percent, effective January 
1, 1995.  In June 1996, the Veteran submitted a VA Form 21-
686c (Declaration of Status of Dependents) showing a spouse 
and child as dependents.  He was informed by VA that his 
service connection disability award included additional 
benefits for his spouse and child.  He was informed that he 
was to notify VA if there was a change in the status of his 
dependents.

In conjunction with his vocational rehabilitation allowance, 
the Veteran was awarded a subsistence allowance for himself, 
his spouse and a child.  He was informed in letters dated in 
December 1996,  March 1998 and September 1998, that any 
change in the number of dependents was to be reported to VA.    

In this case, the overpayment at issue was created because 
the Veteran was paid additional compensation benefits for a 
spouse for the period between February 1, 1998 and December 
1, 2004; but was in fact, divorced in January 1998 and 
remarried in March 1998.  The record shows that he did not 
notify the VA of his divorce and remarriage until he 
submitted a VA Form 21-686c in November 2004.  The debt was 
created because the Veteran's additional compensation 
benefits for a spouse were reduced from February 1, 1998, the 
first day of the month following the date of divorce, and 
reinstated effective in December 1, 2004, on the basis of the 
receipt of notice of the divorce and remarriage in November 
2004.  

In written statements and at his hearing in March 2008, the 
Veteran reported that he notified a VA vocational 
rehabilitation counselor of his changes in marital status and 
provided her with the appropriate documentation.  He contends 
that he should only be required to repay the debt for the 
period from January 1998 when he got the divorce from his 
first wife to March 1998, when he remarried.

A complete and detailed review of the Veteran's vocational 
rehabilitation folder does not show any documentation 
concerning his divorce from his first spouse in January 1998 
or his marriage to his current spouse in March 1998.  In an 
April 1997 Special Report of Training, it was noted that the 
Veteran told his case manager that he was headed for divorce.  
In an August 1999 Special Report of Training, it was noted 
that the Veteran mentioned an ex-wife.  

The Board concludes that the evidence establishes that the 
overpayment at issue resulted from the Veteran's failure to 
notify VA of his January 1998 divorce and his March 1998 
remarriage within a year of the date of their occurrence.  
The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs. See 38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. § 3.501(d)(2) (2008).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  See 38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. 
§ 3.401(b) (2008).

In this case, the Board finds that the Veteran was solely at 
fault in the creation of the overpayment.  The record 
reflects that the Veteran has been in receipt of VA 
disability benefits since 1996, and that his benefits 
included additional payments for dependents, including his 
first spouse.  The Veteran was informed on several occasions 
that he should immediately notify VA in the event of a change 
in the status of his dependents.  In addition, none of the 
evidence in his vocational rehabilitation folder shows that 
the Veteran provided any appropriate documentation or timely 
notification to his VA vocational rehabilitation counselor 
concerning changes in his marital status in 1998.

The Board finds that the overpayment at issue cannot, even 
interpreting the facts in the light most favorable to the 
Veteran, be considered to result from VA error.  There is no 
basis to conclude that the overpayment was improperly 
created, and the RO's determination that the debt was valid 
is correct.

Waiver of Overpayment

Resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran requested a waiver of recovery of the 
overpayment of compensation benefits in his April 2005 
statement, within 180 days of receiving notification of the 
indebtedness in March 2005.  As the Veteran has been found to 
have filed a timely application for waiver of this 
overpayment, he meets the basic eligibility requirements for 
a waiver of recovery of his VA indebtedness.  The Board thus 
turns to the merits of the Veteran's claim for a waiver.  See 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2007); 
38 C.F.R. § 1.963(a) (2008).  

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the Veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  
In order to adjudicate of the matter on appeal, the Board 
must determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  See 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
See 38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive: (1) Fault of the debtor 
(whether actions of the debtor contributed to creation of the 
debt); (2) Balancing of faults (weighing fault of the debtor 
against VA fault); (3) Undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (whether failure to make 
restitution would result in unfair gain to the debtor); and 
(6) Changing positions to one's detriment (whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation).  See 38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the compensation recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
the status or number of his dependents has changed.  In this 
case, the Veteran was clearly notified (as early as 1996) 
that it was his obligation to report any change in the status 
or number of his dependents.  Although he acted in good faith 
to provide such notice to VA in November 2004, it is evident 
that his relative lateness in providing such notice resulted 
in the lapse in time between when the actual change in status 
of his dependent occurred, and when VA could implement the 
adjustment in payment of the Veteran's compensation, thus 
resulting in the overpayment of $3,759.67 for the period from 
February 1998 to December 2004.  While he Veteran has 
repeatedly asserted that he was only overpaid additional 
compensation for a dependent spouse during a two month time 
period from January to March 1998, this is a matter that the 
Veteran, and not VA had control over.  As noted above, it is 
the responsibility of the Veteran to timely notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquired knowledge that the 
status or number of his dependents has changed.  Therefore, 
the Veteran was solely at fault in the creation of the 
overpayment at issue.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received benefits which he was not entitled to receive.  As 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and if VA failed to pursue recoupment 
it would cause an unjust enrichment to the debtor.  The Board 
emphasizes that the VA compensation program allows for the 
payment of a set amount of additional compensation that is 
predicated upon the status of the receiving Veteran's 
dependents.  The status of the Veteran's dependent spouse 
changed when he divorced his first wife in January 1998.  As 
such, the Veteran was no longer entitled to receive 
additional compensation benefits based upon the change in the 
dependent status of his first spouse.  While the Veteran was 
again entitled to receive additional compensation benefits 
based upon the change in his dependent status when he 
remarried in March 1998, he did not provide notice of the 
change in his dependent status to VA until November 2004 
after being informed of VA's review of his claim concerning 
dependents in October 2004.  In addition, there is no 
indication that the Veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the Veteran would 
suffer undue financial hardship if forced to repay the 
$3,759.67 debt at issue.  In statements of record received in 
April 2006, the Veteran indicated that the debt was paid at a 
rate of $425 per month for a period of about eight months 
starting in June 2005.  There is no evidence submitted by the 
Veteran that demonstrated that repayment of this amount 
exceeded his monthly or annual expenses.  The Veteran was 
also asked to provide updated financial status information in 
September 2008 but did not respond that that request.  
Therefore, the Board finds no evidence to suggest that 
recouping the overpayment imposed a financial hardship upon 
the Veteran, nor that repayment deprived him and his 
dependents of their basic necessities during that time 
period.

In viewing the elements of equity and good conscience, the 
Board concludes that the facts in this case do not 
demonstrate that the recovery of the overpayment was against 
equity and good conscience.


ORDER

The creation of the overpayment of additional compensation 
benefits for a spouse in the amount of $3,759.67 was properly 
created and the claim for entitlement to waiver of recovery 
of that overpayment is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


